Citation Nr: 1037388	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  02-19 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1988 to May 
1992, with subsequent service in the California National Guard.  
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case was previously remanded by the Board in February 2004 
for additional development, to include obtaining a VA 
examination.  After the case was returned to the Board, the claim 
on appeal was denied in an October 2005 decision.  The Veteran 
appealed this decision to the United States Court of Appeals for 
Veterans Claims, which issued a February 2008 Memorandum 
Decision.  In an attempt to comply with the terms of the 
Memorandum Decision, the Board obtained a Veterans' Health 
Administration (VHA) opinion in March 2010.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

In this case, the Veteran requests service connection for a low 
back disability.  Although VA has obtained three medical opinions 
addressing the etiology of the Veteran's low back disorders, the 
Board finds that a remand is necessary for a further medical 
opinion, in order to satisfy VA's duty to assist.

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim, which may include providing an examination.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Once VA provides an examination in a service connection claim, 
however, the examination must be adequate or VA must notify the 
veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

In order to establish service connection, the evidence must 
demonstrate a current disability, in-service incurrence or 
aggravation of a disease or injury, and a causal relationship 
between the disability and service.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Accordingly, in a service 
connection claim an adequate examination upon which the Board may 
rely must provide "some nonspeculative determination as to the 
degree of likelihood that a disability was caused by an in-
service disease or incident."  McLendon v. Nicholson, 20 Vet. 
App. 79, 85 (2006).  Additionally, "where an examiner 
specifically identifies additional information that would 
facilitate a more conclusive opinion, the duty to assist requires 
that VA at least investigate the feasibility of providing that 
information."  Jones v. Shinseki, 23 Vet. App. 382, 388 (2010). 

The Veteran asserts that he injured his low back during military 
service.  He states that he fell approximately 4.5 feet out of 
the back of a bus or truck onto the ground and onto his buttocks 
or low back.  The Veteran reports that at that time, he had sharp 
low back pain, but self-medicated the remainder of active 
service.  Post-service private and VA medical records indicate 
treatment for chronic low back pain due to various low back 
disabilities, including bilateral L5 spondylosis, minimal 
degenerative joint disease at L3 to L4, mild dextroscoliosis of 
L5, and bilateral pars defect at L5.

Three medical opinions are currently of record.  In May 2003, the 
chief of the rheumatology section at a VA Medical Center, Dr. 
J.P., stated that the etiology of pars interarticularis fractures 
or spondylolysis was debated as between congenital and traumatic 
factors.  Dr. J.P. concluded that the Veteran's reported history 
of trauma during military service could provide an etiology of 
the low back pain, given the absence of an underlying 
inflammatory condition or significant degenerative disease.  In 
contrast, in October 2004, a VA physician's assistant provided an 
opinion that the current back disabilities were not related to 
service, noting that if the Veteran had incurred the alleged 
injury, he would have sought treatment at that time and that 
there was no evidence of back complaints until 1995, at which 
time the Veteran reported back pain of 2 to 3 months.  

A March 2010 VHA opinion was provided by the chief of the 
rheumatology section at a VA Medical Center, Dr. S.R.  Dr. S.R. 
stated that "I am not fully certain whether the pars defect or 
spondylolysis at L5 can be contributed to the [V]eteran's lower 
back service-related injury."  Dr. S.R. opined that the May 2003 
medical opinion should be further evaluated and that a 2002 MRI 
should be reviewed to determine "whether there is any subtle 
evidence of an old fracture."  Dr. S.R. indicated that a 
radiologist and an orthopedic surgeon should provide opinions 
regarding the etiology of the bilateral pars defect because such 
specialists have more experience with fractures.  

Thus, because the May 2003 examiner provided a positive but 
speculative etiological opinion, the October 2004 examiner 
provided a negative nexus opinion, and the March 2010 VHA 
examiner failed to resolve the conflicting medical evidence and 
indicated that a review of the MRI with additional medical 
opinions was necessary, remand is required to obtain an adequate 
examination and clarify the medical evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain the actual original 
2002 MRI imagery (not the MRI report, which 
is already of record) and associate it with 
the claims file.  

2.  The RO must obtain an etiological opinion 
from a panel of two physicians, to include an 
orthopedic surgeon and a radiologist.  If the 
examiners find that an examination of the 
Veteran is necessary, one must be provided.  
The entire claims file must be made available 
and reviewed by the VA examiners, to 
specifically include the actual October 2002 
MRI imagery.

The examiners must provide a consensus 
opinion regarding whether the Veteran's 
lumbar spine degenerative joint disease, 
bilateral spondylosis, and bilateral pars 
defect is "more likely than not" (a 
likelihood greater than 50%), "at least as 
likely as not" (a likelihood of at least 
50%), or "less likely than not" (a less 
than 50% likelihood) related to the Veteran's 
military service or to any incident therein.  
The examiners must expressly consider the 
Veteran's alleged in-service fall of 4.5 feet 
from the back of a bus or truck onto the 
ground, that caused sharp low back pain and 
for which he self-medicated.  The term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

In rendering an opinion, the examiners must 
provide comment on the October 2002 MRI and 
whether it shows evidence of an old fracture.  
The examiners must also provide comment on 
and reconcile the opinions rendered in May 
2003 (that the alleged trauma could cause the 
low back pain given the absence of an 
underlying inflammatory condition or 
significant degenerative disease) and October 
2004 (that the current disability was not 
related to service because the alleged injury 
would have required the Veteran to seek 
treatment at that time and there was a gap in 
medical evidence of any back disability).  A 
complete rationale for all opinions must be 
provided.  If the examiners cannot provide 
the above requested opinions without resort 
to speculation, or a consensus opinion cannot 
be achieved, supporting rationale must be 
provided.

3.  The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The opinion or examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

5.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.




The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


